DETAILED ACTION
This office action is based on the claim set submitted and filed on 02/02/2021.
Claims 1-7 and 10-20 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2021 has been entered.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-7, 10-14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In order to satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See MPEP 2161.01(1). However, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed, and even original claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language but the specification does not sufficiently identify how the invention achieves the claimed function, See MPEP 2161.01(1) citing in part Ariad, 598 F.3d at 1349 ("[A]n adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries."). 
Specifically with regard to computer-implemented functional claims, the specification must provide a disclosure of the computer and the algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention, including how to program the disclosed computer to perform the claimed function. MPEP 2161.01(1).
(s) 1-7, 10-14, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 20 recite “wherein the prediction model has a first accuracy in diagnosing an unknown medical condition of a new patient and the revised prediction model has a second accuracy of diagnosing the unknown medical condition of the new patient, and wherein the second accuracy is greater than the first accuracy”. As best understood, it appears that there is no support for the recitation in the original disclosure of the present application for this limitation. As described in applicant’s specification para [0038] there is no description of how a model is used to determine the first and second accuracy and only disclosing that a predication model generated based on comparison of a known data and predicated diagnosis and tested to determine if the accuracy results exceed a threshold value and If not the model is revised to create a revised model that is better accuracy threshold. There is not explicit definition of how the accuracy is measure and to be compared as such the claimed feature has no support in the specifications. Furthermore, the spec’s does not provide any examples how the function is performed while the claim(s) encompasses any and/or all examples
Therefore, applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that applicant had possession of the claimed invention at the time the application was filed.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claim(s) 1-7, 10-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1-3, 15-16, and 19 recite the limitation "accuracy threshold value". There does not appear to be definition for "accuracy threshold value" or what it means to be used in measuring the accuracy or threshold. It is unclear exactly what the accuracy value is. Applicant specification [0027] discloses the accuracy threshold value as being the minimum accuracy predicated which does not provide any clear definition to what is the minimum value. Further clarification and correction is required. For purposes of examination, "accuracy threshold value" is any threshold level.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Step 1
Claim 1-7 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-7 and 10-14 are drawn to a device (system), Claims 15-17 are drawn to a method, and Claims 18-20 are drawn to an art of manufacturer, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-7 and10-20 are further directed to an abstract idea on the grounds set out in detail below.
Step 2A - Prong 1
Independent Claim 1 steps for the invention represents an abstract idea of a series of steps that healthcare professional should follow in diagnosing a patient. Using the provided patient information (e.g. EMR and Images) to analyze and assess a disease diagnoses against a known data is an abstract idea and this abstract idea could have been performed mentally but for the fact that the claims recites a general purpose computer processor and computer readable medium to implement the abstract idea. This corresponds to the court-recognized abstract idea of a mental process that a healthcare professional should follow when examining a patient/patient data for a disease diagnoses/prognoses. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient. While this abstract idea could have been performed mentally or on pen and paper, the steps of the invention falls within the category of mathematical concepts but for the fact that the claims recites a general purpose computer processor to implement the abstract idea for steps citing a process directed to determine an accuracy threshold level based comparing outputs utilizing mathematical steps which both the instant claims and the abstract idea are simply mathematical calculations
generates a prediction model, … and adjustment of weight values …, … detect respective different ones of types of lesions, correlating the plurality of outputs from the plurality of components to generate a correlated output and generation of the prediction model based on the correlated output, … wherein the prediction model generates a predicted diagnosis based on the electronic healthcare record data and the image data of the known patient; and determines whether the predicted diagnosis exceeds an accuracy threshold value”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. The limitations define the steps of generating and adjusting/tuning a diagnosis model using a known images of a legion data and correlating a diagnosis of a detected type of legion from a patient image data to be compared to the model and determine if within or exceed a threshold which provides a predication/judgement to support the diagnoses for the patient which are steps encompasses the user to obtain or acquire, observe and judge using human mind.

Independent Claims 15 and 18 are analogous to Claim 1 recite the same steps and therefore apply the same abstract idea as above and the limitation of “generate”, “correlating”, and “determine” as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim elements preclude the step from practically being performed in the mind. For example, “determine” in the context of this claim encompasses the user ability to decide on value level information using human mind. 
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.

Dependent Claims 2-7, 10-14, 16-17, and 19-20 include all of the limitations of claim(s) 1, 15, and 18, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: “revises the prediction model based on the predicted diagnosis to produce a revised prediction model to diagnose an unknown medical condition of a new patient”, in claim 2 which enables a user to adjust or modify the model, “compares a known diagnosis with the predicted diagnosis”, “generates a results of comparison of the known diagnosis and the predicted diagnosis”, “determines if the result of the comparison exceeds the accuracy threshold value” “the training logic component revises the prediction model based on the comparison results to produce a revised prediction model”, “revises the prediction model based on the comparison result of the comparison to produce a revised prediction model” in claim 3, “revising, …, the prediction model to generate a revised prediction model” in claim 16, “generating an updated prediction model based on the revised prediction model” in claim 17, “compare a known diagnosis with a predicted diagnosis”,  “generate comparison results”, “revises the prediction model based on the comparison results to produce a revised prediction model” in claim 19 which enables the user to compare data and provide a results to determine if exceed accuracy threshold and if  not adjust the model, which are directed to abstract ideas for similar reasons to those given above. The claims additional limitations are directed to abstract ideas for similar reasons to those given above and the claims are a processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, these limitations only serve to further limit the abstract idea and hence are nonetheless directed towards the same abstract idea as independent claim(s) 1, 15, and 18. 
in BOLD) recites an abstract idea.
Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below.
Step 2A - Prong 2
This judicial exception is not integrated into a practical application. In particular, the claims 1-7 and 10-20 recite additional element such as “transmits the revised prediction model over a telecommunication network to a remote clinic” in claim 2, “the prediction model has a first level of accuracy… second level of accuracy… the second level of accuracy is greater than the first level of accuracy” in claim 3 and 20, “output logic component that outputs the revised prediction model for use by other medical devices to generate a new medical diagnosis based on new image data of the new patient” in claim 4, where the steps of transmitting and outputting/displaying in the context of the claim that are an elements reciting a process that, under its broadest reasonable interpretation and covers the performance of the limitation in mind using generic computer components in which the additional elements are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to post/extra-solution activity, See MPEP § 2106.05(g).
Moreover, the recitation of the claim “the training logic component generates the prediction model employing a learning algorithm” in claim 7, in which learning models may be a process of continues learning using additional training data received from concurrent completion of human tasks. The learning models may be calibrated to produce even better accuracy results 
Additional elements such as “the prediction model identifies digestive track conditions” in claim 5, “the image data indicates whether one or more of a group consisting of: polyps, bleeding, and an ulcer are associated with a lesion” in claim 6, “the electronic healthcare record data is comprised of different data collected at different times and medical consultation reports” in claim 10, “the prediction model is employed to detect at least one of the group of: internal 
The claims recite other additional elements such as “a memory, a processor, a device, EHR” while using a computer to perform steps mentioned above. “These computer readable program instructions can be provided to a processor of a general purpose computer, special purpose computer, or other programmable data processing apparatus to produce a machine,” (Applicant, 0059), “the term "processor" can refer to substantially any computing processing unit or device comprising… It is to be appreciated that memory and/or memory components described herein can be either volatile memory or nonvolatile memory, or can include both volatile and nonvolatile memory” (Applicant, 0064). The computer to perform all steps mentioned above and the combination of these additional elements is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and even in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract 
The claims as a whole are therefore directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements amount to no more than generic computer components, recited at a high level of generality, that serve to merely link the abstract idea to a particular technological environment (i.e. data sources, processors, memory); and the generic computer components merely perform generic computer functions (i.e. collecting data, processing (analyzing and comparing), correlating information, outputting information). The learning algorithm, have been re-evaluated under the “significantly more” analysis and determined to amount to be well-understood, routine, and conventional elements/functions. As described in MPEP 2106.05(d)(II)(ii) utilizing a general purpose computer for performing mathematical calculations (e.g. learning algorithm) has been found to be a well-understood, routine, and conventional activity1. Additionally, as described in MPEP 2106.05(d)(II)(i) receiving or transmitting data over a network as such using the Internet to gather data has been found to be a well-understood, routine, and conventional activity2, e.g. see buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096. As discussed above with respect to integration of the abstract idea into a practical application, viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 10-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Pub. 2019/0088359 A1 – hereinafter Moore) in view of Hsieh et al. (US Pub. 2018/0144214 A1 – hereinafter Hsieh) in view of  Miyamoto et al. (US 2013/0243244 A1 – hereinafter Miyamoto)

Regarding Claim 1 (Currently Amended), Moore teaches A device, comprising:
a processor that 
generates a prediction model, via simulation of neural networks …, wherein the prediction model generates a predicted diagnosis based on the electronic healthcare record data and the image data of the known patient Moore discloses a simulation of a neural network such as convolutional neural network (Moore: [Fig. 4], [0018]; This large data set can be utilized to train one or more predictive models executed on one or more processing units 108 of the analyzer 104, [0023]; the predictive model may be developed/trained at least partially based on medical data (e.g., images and reports) retrieved from a data repository (e.g., from a Picture 
determines whether the predicted diagnosis exceeds an accuracy threshold value Moore discloses training a predictive model to determine its accuracy by exceeding a threshold and using the model to diagnoses abnormality if it exceeds established threshold (Moore: [0028]; Testing may be performed using dataset(s) and image(s) from the data repository that are not used for training. If the accuracy of a predictive model is deemed satisfactory (e.g., the accuracy is above a certain threshold, [0031]; if the probability exceeds certain threshold established for abnormality)
wherein the data comprises electronic healthcare record data and image data of a known patient Moore discloses “big data” which stores historical (known) medical data such as medical records, imaging records, etc. and using such data to train predicative models (Moore: [0017]-[0018]; The one or more data storage devices 106 may be further configured to serve as a data repository of historical data, which may form a large data set that may be referred to as "big data." This large data set can be utilized to train one or more predictive models executed on one or more processing units 108 of the analyzer 104).
Moore discloses a simulation of a neural network such as convolutional neural network (CNN) that includes convolution layers of an artificial neurons and each layer includes multiple parameters that maybe changed to control the training of a based on weight, rate, etc. (Moore: [Fig. 4], [0025]), however Moore does not expressly disclose indicating the strength of the nodes/neurons connection. 

Hsieh in the same field of endeavor teaches … simulation of neural networks and adjustment of weight values indicating strength of connections between neurons of an array of artificial neurons Hsieh discloses a neural network and connection between nodes based on weight of parameter(s) assigned and adjusting parameter weight for defining the connection  (Hsieh: [Fig. 1-3], [0052], [0057]; Deep learning ascertains structure in data sets using backpropagation algorithms which are used to alter internal parameters (e.g., node weights) of the deep learning machine, [0079]; If weights assigned to nodes in the DLN 420 are examined, there are likely many connections and nodes with very low weights. The low weights indicate that these connections and nodes contribute little to the overall performance of the DLN 420. Thus, these connections and nodes are redundant, [0082]; in operation, "weak" connections and nodes can initially be set to zero, [0212]). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore to incorporate determining the connection of the nodes strength and alter the parameters to retrain the model as needed and transmit the new/retrained model to an external system(s), as taught by Hsieh which helps providing effective patient diagnosis and assistance to physicians (Hsieh: [0002]; Economic drivers, less skilled staff, fewer staff, complicated equipment, and emerging accreditation for controlling and standardizing radiation exposure dose usage across a healthcare enterprise create difficulties for effective management and use of imaging and information systems for examination, diagnosis, and treatment of patients, [0003]; referring physicians want more direct access to supporting data in reports along with better channels for collaboration. Physicians have 
However Moore and Hsieh do not expressly teach components to detect the different types of lesions as such being malignant or benign or simple nodule or peri-simple nodular and use the detected types to correlate to a diagnoses (e.g. tumor/cancer)

Miyamoto teaches
wherein generation of the prediction model comprises processing data via a plurality of components that detect respective different ones of types of lesions, Miyamoto discloses how to train the different lesion type classifier (lesion block) and the learning model first uses image data to determine if it is a legion or non-lesion then using weakly supervision to carry out label the sampling process in the learning process using three samples to generate plurality of weak discriminators as such a first discriminator is related to first sample and so on then categorize the different types of lesions to different categories, types, or class using the feature of different lesions in database to identify the lesion type according to the category (Miyamoto: [Fig. 1-2, 6, 8, 9], [0037], [0046]-[0047], [0051]-[0053], [0052]; the machine-learning processing step 421 is carried out on three samples to generate a plurality of weak discriminators. In this case, a first weak discriminator 3211 corresponding to the first sample 320_1, a second weak discriminator 321_2 corresponding to the second sample 320_2, a third weak discriminator 321_3 corresponding to the third sample 320_3, are generated…, [0053]; the statistical processing step 422 is carried out on the three discriminators, 321_1, 321_2, and 321_3 to generate the discrimination distribution)
correlating the plurality of outputs from the plurality of components to generate a correlated output and generation of the prediction model based on the correlated output, Miyamoto discloses the classification of lesion sample (e.g. first, second or third) detected where using the detected result to input in the learning and by defining the weight for each category and relating the category to the output expected and determine a diagnosis (Miyamoto: [Fig. 1-2, 6, 8, 9], [0056]-[0057]; [0057] The term "classification information 304" as used herein means information indicating the category, in which a feature value vector is classified. To take an example of the classification information 304, the lesion categories for medical classification include metaphysical classification by lesion, such as simple nodule, peri-simple-nodular proliferation, ambiguous small nodule, and multi-nodular adhesion, [0059]-[0060]; [0063]-[0064]; the weight for each of the categories may be used in the statistical processing step in the statistical processing unit 208… [0068]; the majority logic has been used in the statistical processing step … it is viewed as a lesion-likelihood score whether the feature value vector for each of lesion candidate masks 300 1 meets the conditions, [0071]-[0072])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore and Hsieh to incorporate determining of the detect lesion type as a different categories to use for diagnoses, as taught by Miyamoto which helps providing better and much accuracy of diagnosis (Miyamoto: [0012]).

Regarding Claim 2 (Currently Amended), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein responsive to a determination that the predicted diagnosis does not exceed the accuracy threshold value, the processor revises the prediction model based on the predicted diagnosis to produce a revised prediction model to diagnose an unknown medical condition of a new patient and transmits the revised prediction model over a telecommunication network to a remote clinic for use at the remote clinic Moore discloses the prediction model re-training to increase accuracy and when tested to exceed a threshold, it is utilized to be used for new images (Moore: [0028]; the training process may be considered complete and the predictive model may be utilized to process/analyze new images, [0039]; It is contemplated that re-training of predictive models in this manner may help increase the accuracy and reduce potential errors (e.g., false positives and false negatives)) but does not expressly disclose the accuracy does not exceed threshold value. 
Hsieh discloses if the accuracy is not accepted, the process of training the model and when the re-trained model is completed, it transmits the model to external machines using different methods including telecommunication network to be re-deployed (Hsieh: [0109]; model development is initialized (e.g., using an activation function, weight, bias, hyper-parameters, etc.), and, at block 1330, training of the model occurs (e.g., as described above, etc.)... an accuracy of the AI model is evaluated to determine whether the accuracy is acceptable. If the accuracy is not acceptable, then control reverts to block 1318 for additional data preparation and subsequent development, [0110]; if the accuracy of the tested model is not acceptable, control reverts to block 1318 for data preparation, [0130]; Once (re)trained, the network model from the factory 1520-1540 can be used to generate and/or re-deploy the deployed network model for the deep learning device, [0212], [0260]; The interface circuit 3020 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 3026 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.).


Regarding Claim 3 (Currently Amended), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the processor further:
compares a known diagnosis with the predicted diagnosis Moore discloses the comparison being done by analyzing the images against previously stored (known) images (Moore: [Abs]; an analyzer configured to recognize a feature of interest in a medical image utilizing a predictive model developed at least partially based on machine learning of previously acquired medical data, [0021]; a predictive model developed at least partially based on machine learning of previously recorded medical data may be utilized in a step 204 to recognize one or more features of interest in the newly received medical image). Hsieh discloses a comparison to a known diagnoses (Hsieh: [0086]; In training, the network result 508 is compared 510 to a known outcome, [0092]; The model evaluator 802 compares the output of the device 701 to a known output and/or otherwise measures accuracy); and
generates a result of the comparison of the known diagnosis and the predicted diagnosis, wherein the determination logic component determines if the result of the  comparison exceeds the accuracy threshold value (Moore: [0021]; The predictive model may also be utilized to determine whether a feature of interest represents an abnormality, [0028]). Hsieh discloses based on the comparison, it determines if the outcomes satisfies according to evaluation and if the accuracy meets or exceeds the expected (threshold) (Hsieh: [0086]; In training, the network result 508 is compared 510 to a known outcome 512..., [0087]; Once the comparison of network output 508 to known output 512 matches 510 according to a certain criterion or threshold (e.g., , 
and wherein responsive to a determination by the determination logic component that the result of the comparison of the known diagnosis and the predicted diagnosis does not exceed the accuracy threshold value, the training logic component revises the prediction model based on the result of the comparison to produce a revised prediction model Moore discloses a re-training of the model (Moore: [0039). Hsieh discloses comparing the predicated data to known data and evaluate accuracy and if not meeting the accuracy, retrain the model (Hsieh: [0086]; Since the determination 508 of the network 504 does not match 510 the known outcome 512, an error 514 is generated. The error 514 triggers an analysis of the known outcome 512 and associated data 502 in reverse along a backward pass 516 through the network 504. Thus, the training network 504 learns from forward 506 and backward 516 passes with data 502, 512 through the network 405, [0092], [0093]; The re-training initiator 812 retrieves data from the feedback storage 810 and operates in conjunction with a re-training data selector 814 to select data from the feedback storage 810 to provide to the training deep learning device 701. The network of the training device 701 is then updated/re-trained using the feedback until the model evaluator 802 is satisfied that the training network model is complete, [0099]; At block 848, the deep learning network model is (re) trained. That is, data is provided as input to modify the network model and generate an output. At block 850, the output is evaluated to determine whether the network model has been (re)trained. At block 852, if the network has not modeled expected output, then control reverts to block 848 to continue model training with input and output evaluation), 
wherein the prediction model has a first accuracy in diagnosing an unknown medical condition of a new patient and the revised prediction model has a second accuracy of diagnosing the unknown medical condition of the new patient, and wherein the second accuracy is greater than the first accuracy Moore discloses different accuracy measurement every time the model is re-trained based on meeting a threshold level and when the model is retrained, a new increased accuracy measure is developed making the predictive model accuracy is in line with the threshold and it may be used for new images (Moore: [0028]; If the accuracy of a predictive model is deemed satisfactory (e.g., the accuracy is above a certain threshold), the training process may be considered complete and the predictive model may be utilized to process/analyze new images, [0039]; re-training of predictive models in this manner may help increase the accuracy and reduce potential errors (e.g., false positives and false negatives)). Hsieh discloses different accuracy measurement and using the threshold to determine the accuracy level and evaluating the initial model accuracy and retraining the model to improve the accuracy (Hsieh: [Fig. 13], [0092]-[0094]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 4 (Previously Presented), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 2, wherein the processor further:
outputs the revised prediction model for use by other medical devices to generate a new medical diagnosis based on new image data of the new patient (Hsieh: [0080]; the configuration 400 forms a package 400 including an input definition 410, a trained network 420, and an output definition 430. The package 400 can be deployed and installed with respect to another system, 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 7 (Previously Presented), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the processor also generates the prediction model employing a learning algorithm Hsieh discloses a learning algorithm employed to train the neural network generating the prediction model as prediction model is based on neural network (Hsieh: [0125]; the remote system includes a machine learning algorithm to analyze, correlate, and/or process information to develop large data analytics based on archives from various clinical sites based, [0134]; hyper parameters are selected for a particular learning algorithm prior to applying that learning algorithm to the neural network, [0218]; A deep residual network can be trained end-to-end by stochastic gradient descent (SGD) with backpropagation, [0244]; the reconstruction engine 1440 and DDLD 1532 (e.g., trained on a plurality of examples of raw and reconstructed image pairs) can process raw image data and produce one or more reconstructed images of equivalent or near-equivalent quality to the iterative algorithm).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 10 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the electronic healthcare record data is comprised of different data collected at different times and medical consultation reports (Moore: [0005]; recognizing a feature of interest in the medical image of the patient utilizing a predictive model developed at least partially based on machine learning of previously recorded medical data, [0006]; The data storage device may be configured to store the medical image of the patient and previously acquired medical data, [0023]; the predictive model may be developed/trained at least partially based on medical data (e.g., images and reports) retrieved from a data repository (e.g., from a Picture Archiving and Communication System, or PACS) or other archives). 
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 11 (Currently Amended), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the prediction model is employed to detect at least one of the group of: internal lesions, cancer, aneurisms, tumors or arteriovasuclar malformations Moore discloses the prediction model. Hsieh discloses the analysis includes cancer analysis (Hsieh: [0171]; lung cancer data can be analyzed by a deep learning network including department to department tracking from screening, diagnosis, treatment planning, treatment response, final outcome, etc.,).
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claim 12 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the image data is selected from a group consisting of: a computed tomography image, an ultrasound image, and an X-ray image (Moore: [0017]; The medical imaging analysis system 100 may include one or more medical imaging devices 102 (e.g., X-ray radiography devices, ultrasound imaging devices, CT imaging devices, tomography PET devices, MRI devices). (Hsieh: [0171]; lung cancer data can be analyzed by a deep learning network including department to department tracking from screening, diagnosis, treatment planning, treatment response, final outcome, etc., for one or more imaging devices 1410 including CT, PET/CT, nuclear medicine, etc.)
The motivations to combine the above mentioned references are discussed in the rejection of claim 1, and incorporated herein.

Regarding Claims 15 (Currently Amended), Moore teaches a computer-implemented method, comprising:
generating, by a system operatively coupled to a processor, a prediction model, wherein the prediction model generates a predicted diagnosis based on electronic healthcare record data and image data of a known patient (Moore: [0018]; This large data set can be utilized to train one or more predictive models executed on one or more processing units 108 of the analyzer 104, [0023]; the predictive model may be developed/trained at least partially based on medical data (e.g., images and reports) retrieved from a data repository (e.g., from a Picture Archiving and Communication System, or PACS) or other archives, [0025]; The predictive model(s) may execute on one or more processing units (e.g., graphical processing units, or GPUs, central ; 
determining, by the system, whether the predicted diagnosis exceeds an accuracy threshold value Moore discloses training a predictive model to determine its accuracy by exceeding a threshold and using the model to diagnoses abnormality if it exceeds established threshold (Moore: [0028]; Testing may be performed using dataset(s) and image(s) from the data repository that are not used for training. If the accuracy of a predictive model is deemed satisfactory (e.g., the accuracy is above a certain threshold, [0031]; if the probability exceeds certain threshold established for abnormality)
wherein the data comprises electronic healthcare record data and image data of a known patient Moore discloses “big data” which stores historical (known) medical data such as medical records, imaging records, etc. and using such data to train predicative models (Moore: [0017]-[0018]; The one or more data storage devices 106 may be further configured to serve as a data repository of historical data, which may form a large data set that may be referred to as "big data." This large data set can be utilized to train one or more predictive models executed on one or more processing units 108 of the analyzer 104).
Moore discloses a retrained model is a new model and is used for a new patient, however Moore does not expressly disclose transmitting the new model over a telecommunication network to an external machines. 

Hsieh in the same field of endeavor teaches … transmitting, by the system, the prediction model over a telecommunication network to a remote clinic for use at the remote clinic Hsieh discloses when the re-trained model is completed, it transmits the model to external machines 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore to incorporate transmitting the new/retrained model to an external system(s), as taught by Hsieh which helps providing effective patient diagnosis and assistance to physicians (Hsieh: [0002]; Economic drivers, less skilled staff, fewer staff, complicated equipment, and emerging accreditation for controlling and standardizing radiation exposure dose usage across a healthcare enterprise create difficulties for effective management and use of imaging and information systems for examination, diagnosis, and treatment of patients, [0003]; referring physicians want more direct access to supporting data in reports along with better channels for collaboration. Physicians have more patients, less time, and are inundated with huge amounts of data, and they are eager for assistance).
However Moore and Hsieh do not expressly teach components to detect the different types of lesions as such being malignant or benign or simple nodule or peri-simple nodular and use the detected types to correlate to a diagnoses (e.g. tumor/cancer)

Miyamoto teaches
wherein generation of the prediction model comprises processing data via a plurality of components that detect respective different ones of types of lesions, Miyamoto discloses how to train the different lesion type classifier (lesion block) and the learning model first uses image data to determine if it is a legion or non-lesion then using weakly supervision to carry out label the sampling process in the learning process using three samples to generate plurality of weak discriminators as such a first discriminator is related to first sample and so on then categorize the different types of lesions to different categories, types, or class using the feature of different lesions in database to identify the lesion type according to the category (Miyamoto: [Fig. 1-2, 6, 8, 9], [0037], [0046]-[0047], [0051]-[0053], [0052]; the machine-learning processing step 421 is carried out on three samples to generate a plurality of weak discriminators. In this case, a first weak discriminator 3211 corresponding to the first sample 320_1, a second weak discriminator 321_2 corresponding to the second sample 320_2, a third weak discriminator 321_3 corresponding to the third sample 320_3, are generated…, [0053]; the statistical processing step 422 is carried out on the three discriminators, 321_1, 321_2, and 321_3 to generate the discrimination distribution)
correlating the plurality of outputs from the plurality of components to generate a correlated output and generation of the prediction model based on the correlated output, Miyamoto discloses the classification of lesion sample (e.g. first, second or third) detected where using the detected result to input in the learning and by defining the weight for each category and relating the category to the output expected and determine a diagnosis (Miyamoto: [Fig. 1-2, 6, 8, 9], [0056]-[0057]; [0057] The term "classification information 304" as used herein means information indicating the category, in which a feature value vector is classified. To take an example of the classification information 304, the lesion categories for medical classification 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore and Hsieh to incorporate determining of the detect lesion type as a different categories to use for diagnoses, as taught by Miyamoto which helps providing better and much accuracy of diagnosis (Miyamoto: [0012]).

Regarding Claims 16 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the computer-implemented method of claim 15, wherein responsive to the predicted diagnosis being determined to not exceed the accuracy threshold value, revising, by the system, the prediction model to generate a revised prediction model Moore discloses the prediction model re-training to increase accuracy (Moore: [0039]; It is contemplated that re-training of predictive models in this manner may help increase the accuracy and reduce potential errors (e.g., false positives and false negatives)) but does not expressly disclose the accuracy does not exceed threshold value. Hsieh discloses if the accuracy is not accepted, the process of training the model (Hsieh: [0109]; model development is initialized (e.g., using an activation function, weight, bias, hyper-parameters, etc.), and, at block 1330, training of the model occurs (e.g., as described above, etc.)... an accuracy of the AI model is evaluated to determine whether the accuracy is acceptable. If the accuracy is not acceptable, then control reverts to block 1318 for 
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.

Regarding Claims 17 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the computer-implemented method of claim 16, further comprising generating an updated prediction model based on the revised prediction model (Hsieh: [0093]; The network of the training device 701 is then updated/re-trained using the feedback until the model evaluator 802 is satisfied that the training network model is complete).
The motivations to combine the above mentioned references are discussed in the rejection of claim 15, and incorporated herein.


Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US Pub. 2019/0088359 A1 – hereinafter Moore) in view of Hsieh et al. (US Pub. 2018/0144214 A1 – hereinafter Hsieh) in view of Miyamoto et al. (US 2013/0243244 A1 – hereinafter Miyamoto) as mentioned in claim 1 above, and in view of Krupnik et al. (US Pub. 2015/0248223 A1 – hereinafter Krupnik)

Regarding Claim 5 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the prediction model
 the prediction model, however the combination of Moore, Hsieh, and Miyamoto does not disclose image data of a digestive system condition.
Krupnik teaches …identifies digestive track conditions Krupnik discloses using the images data of the gastrointestinal tract—also called the GI tract or digestive tract, to diagnose health conditions (Krupnik: [0039]; A health professional may use the images to diagnose pathological conditions of, for example, the GI tract).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore, Hsieh, and Miyamoto teaches teaching the prediction model to incorporate for training the model, identification of the digestive system method and the provided image data to diagnose a condition, as taught by Krupnik which helps better diagnoses of the condition (Krupnik: [0066]; the occurrence of insignificant or irrelevant portions of images may be minimized in the displayed array of image portions, and the positive prediction and diagnosis value of the capsule procedure may increase).

Regarding Claim 6 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1,
the combination of Moore, Hsieh, and Miyamoto teaches providing image data, however the combination of Moore, Hsieh, and Miyamoto does not disclose image data of polyps, bleeding, and ulcer.
Krupnik teaches …wherein the image data indicates whether one or more of a group consisting of: polyps, bleeding, and an ulcer are associated with a lesion (Krupnik: [0027]; images pertaining to a known symptom, such as polyps, bleeding and/or ulcers, [0028]; 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore, Hsieh, and Miyamoto teaching the image data indication of the diagnose a condition, as taught by Krupnik which helps better diagnoses of the condition (Krupnik: [0066]; the occurrence of insignificant or irrelevant portions of images may be minimized in the displayed array of image portions, and the positive prediction and diagnosis value of the capsule procedure may increase).

Regarding Claim 13 (Original), the combination of Moore, Hsieh, and Miyamoto teaches the device of claim 1, wherein the prediction model is employed to….
the combination of Moore, Hsieh, and Miyamoto teaches the prediction model and training the model via providing image data, however the combination of Moore, Hsieh, and Miyamoto does not disclose image data of a digestive system condition.
Krupnik teaches … diagnose digestive track conditions Krupnik discloses using the images data of the gastrointestinal tract—also called the GI tract or digestive tract, to diagnose health conditions (Krupnik: [0039]; A health professional may use the images to diagnose pathological conditions of, for example, the GI tract, [0050]; It may be beneficial for a health care professional to view a subset of images including all image portions pertaining to the same symptom or pathology, since such view may increase the chance of correct diagnosis... Such a view may increase the positive predictive value (or precision rate, which is the proportion of 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore, Hsieh, and Miyamoto teaching the prediction model and training the model to incorporate using the identification of the digestive system method and the provided image data to diagnose a condition, as taught by Krupnik which helps better diagnoses of the condition (Krupnik: [0066]; the occurrence of insignificant or irrelevant portions of images may be minimized in the displayed array of image portions, and the positive prediction and diagnosis value of the capsule procedure may increase).

Regarding Claim 14 (Original), the combination of Moore, Hsieh, Miyamoto, and Krupnik teaches the device of claim 13, wherein the image data is endoscopy image data Moore discloses using endoscopy for capturing images (Moore: [0017]; The medical imaging analysis system 100 may include one or more medical imaging devices 102 (e.g., ..., endoscopy devices…)). Krupnik also discloses using the endoscope for capturing images (Krupnik: [0042]; the components gathering image information need not be contained in a capsule, but may be contained in any other vehicle suitable for traversing a lumen in a human body, such as an endoscope).
The motivations to combine the above mentioned references are discussed in the rejection of claim 13, and incorporated herein.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 2019/0088359 A1 – hereinafter Moore) in view of Nemati et al. (US 2019/0328243 A1 – hereinafter Nemati) in view of Hsieh et al. (US 2018/0144214 A1 – hereinafter Hsieh) in view of Miyamoto et al. (US 2013/0243244 A1 – hereinafter Miyamoto)
 
Regarding Claims 18 (Currently Amended), Moore teaches a computer program product that facilitates medical diagnosis, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (Moore: [0019]; the term "processor" may be broadly defined to encompass any device having one or more processing elements, which execute program instructions from a memory medium (e.g., data storage device 106 or other computer memory)), the program instructions are executable by a processor to:
generate, by the processor, a prediction model, wherein the prediction model generates a predicted diagnosis based on electronic healthcare record data and image data of a known patient (Moore: [0018]; This large data set can be utilized to train one or more predictive models executed on one or more processing units 108 of the analyzer 104, [0023]; the predictive model may be developed/trained at least partially based on medical data (e.g., images and reports) retrieved from a data repository (e.g., from a Picture Archiving and Communication System, or PACS) or other archives, [0025]; The predictive model(s) may execute on one or more processing units (e.g., graphical processing units, or GPUs, central processing units, or CPUs), and a training process that uses machine learning may be utilized to train the predictive model(s) based on the prepared data), 
…a convolutional neural network is employed to construct an image feature vector… Moor discloses the CNN is using the image data generate the predictive model (Moor: [0025:] a convolutional neural network (CNN), which is a type of feed-forward artificial neural network that uses multiple layers of small artificial neuron collections to process portions of the training images to build a predictive model for image recognition, [0036]; CNN may be used to train a predictive model using training images in a manner similar to that described above)
wherein the data comprises electronic healthcare record data and image data of a known patient Moore discloses “big data” which stores historical (known) medical data such as medical records, imaging records, etc. and using such data to train predicative models (Moore: [0017]-[0018]; The one or more data storage devices 106 may be further configured to serve as a data repository of historical data, which may form a large data set that may be referred to as "big data." This large data set can be utilized to train one or more predictive models executed on one or more processing units 108 of the analyzer 104).
Moore discloses the recurrent and convolutional neural networks as such CNN + RNN combined network learns the parameters of both networks simultaneously to solve the target problem. This allows the two networks to learn to complement each other while retaining their advantages where using the CNN and using the CNN to construct image features, however does not expressly disclose the RNN construct the EMR dataset to include features of patient activity related to diagnosis and status during a define period of time.

Nemati discloses …wherein the generation comprises implementation of a recurrent neural network to construct an electronic healthcare record vector that represents a status of the known patient until a defined time point and wherein a convolutional neural network is employed to construct an image feature vector and learns a generator model taking the electronic healthcare record vector as input and generates the image feature vector as output Nemati discloses a patient information collection to include patient activity information stored in EMR (Nemati: [0047]), where a cardiac activity is determined using a deep learning network to included recurrent neural network (RNN) (Nemati: [0048]; where a feature vector of atrial fibrillation feature vector is determined from RNN which is stored in the EMR as a cardiac activity (Nemati: [0097]; the step 350 may include inputting the output (Y,, i=l, 2, ... , T) from step 330 (i.e., from RNN) into an attention network to determine a diagnosis related to abnormal cardiac activity (e.g., incidence of atrial fibrillation) or burden of abnormal cardiac activity) presenting the status of the patient over a defined time frame (Nemati: [0082]; the step 270 may determine whether the subject had an occurrence of abnormal cardiac activity (e.g., atrial fibrillation) at a time point within the time period and the time point associated with each occurrence of abnormal cardiac activity, [0084]; the one more neural networks may include a convolutional neural network that extracts deep learning features from the tensor for each window (e.g., as a feature vector) and a bidirectional recurrent neural network (RNN) that maps the deep learning features, cardiac and/or motion SQI indices, and user information, to a class probability [0094]; the bidirectional recurrent neural network may include stacking multiple layers to predict the probability (or weight) of each deep learning feature for each window belonging to a class, with the output sequence of one layer forming the input sequence for the next. FIG. 6 shows an example of a bidirectional recurrent neural network that encodes the CNN feature vector).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Moore to incorporate providing the 
Moore and Nemati discloses the network layers but do not expressly disclose taking the electronic healthcare record vector as input and generates the image feature vector as output and generate a sequence of image and features to provide a diagnosis.

Hsieh teaches 
…taking the electronic healthcare record vector as input and generates the image feature vector as output (Hsieh: [0049]; A deep learning network can be a deployed network (e.g., a deployed network model or device) that is generated from the training network and provides an output in response to an input). Hsieh additionally discloses image reconstruction or image output is taking image data from an information system to determine the diagnosis such data can be feed into the information system from different sources such as non-imaging medical devices (ECG, EKG, etc..) (Hsieh: [0119], [0170])
…employ, by the processor, the learned generator model to generate a sequence of image vectors and employs the sequence of image vectors to predict a disease probability (Hsieh: [0116]; particular features that are of interest in the raw image data may vary depending on a particular disease or condition of interest). Hsieh also discloses a reconstruction of image constructed of image raw data (frames) and features (vectors) that  is sent to the diagnoses engine to facilitate the patient diagnosis (Hsieh: [0244-0245]). 

However Moore, Hsieh, and Nemati do not expressly teach components to detect the different types of lesions as such being malignant or benign or simple nodule or peri-simple nodular and use the detected types to correlate to a diagnoses (e.g. tumor/cancer)

Miyamoto teaches
wherein generation of the prediction model comprises processing data via a plurality of components that detect respective different ones of types of lesions, Miyamoto discloses how to train the different lesion type classifier (lesion block) and the learning model first uses image data to determine if it is a legion or non-lesion then using weakly supervision to carry out label the sampling process in the learning process using three samples to generate plurality of weak discriminators as such a first discriminator is related to first sample and so on then categorize the different types of lesions to different categories, types, or class using the feature of different 
correlating the plurality of outputs from the plurality of components to generate a correlated output and generation of the prediction model based on the correlated output, Miyamoto discloses the classification of lesion sample (e.g. first, second or third) detected where using the detected result to input in the learning and by defining the weight for each category and relating the category to the output expected and determine a diagnosis (Miyamoto: [Fig. 1-2, 6, 8, 9], [0056]-[0057]; [0057] The term "classification information 304" as used herein means information indicating the category, in which a feature value vector is classified. To take an example of the classification information 304, the lesion categories for medical classification include metaphysical classification by lesion, such as simple nodule, peri-simple-nodular proliferation, ambiguous small nodule, and multi-nodular adhesion, [0059]-[0060]; [0063]-[0064]; the weight for each of the categories may be used in the statistical processing step in the statistical processing unit 208… [0068]; the majority logic has been used in the statistical processing step … it is viewed as a lesion-likelihood score whether the feature value vector for each of lesion candidate masks 300 1 meets the conditions, [0071]-[0072])


Regarding Claims 19 (Previously Presented), the combination of Moore, Nemati, Hsieh, and Miyamoto teaches the computer program product of claim 18, wherein the program instructions are further executable to cause the processor to:
compare a known diagnosis with a predicted diagnosis Moore discloses the comparison being done by analyzing the images against previously stored (known) images (Moore: [Abs]; an analyzer configured to recognize a feature of interest in a medical image utilizing a predictive model developed at least partially based on machine learning of previously acquired medical data, [0021]; a predictive model developed at least partially based on machine learning of previously recorded medical data may be utilized in a step 204 to recognize one or more features of interest in the newly received medical image). Hsieh discloses a comparison to a known diagnoses (Hsieh: [0086]; In training, the network result 508 is compared 510 to a known outcome, [0092]; The model evaluator 802 compares the output of the device 701 to a known output and/or otherwise measures accuracy); and 
generate comparison results, wherein responsive to a determination that the comparison results do not exceed the accuracy threshold value, the processor revises the prediction model based on the comparison results to produce a revised prediction model (Moore: [0021]; The predictive model may also be utilized to determine whether a feature of interest represents an abnormality). Hsieh discloses based on the comparison, it determines if the outcomes satisfies 
The motivations to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein.

Regarding Claims 20 (Previously Presented), the combination of Moore, Nemati, Hsieh, and Miyamoto the computer program product of claim 19, wherein the prediction model has a first accuracy in diagnosing an unknown medical condition of a new patient and the revised prediction model has a second accuracy of diagnosing the unknown medical condition of the new patient, wherein the second accuracy is greater than the first accuracy Moore discloses different accuracy measurement every time the model is re-trained based on meeting a threshold level and when the model is retrained, a new increased accuracy measure is developed making the predictive model accuracy is in line with the threshold and it may be used for new images (Moore: [0028]; If the accuracy of a predictive model is deemed satisfactory (e.g., the accuracy is above a certain threshold), the training process may be considered complete and the predictive model may be utilized to process/analyze new images, [0039]; re-training of predictive models in this manner may help increase the accuracy and reduce potential errors (e.g., false positives and false negatives)). Hsieh discloses different accuracy measurement and using the threshold to determine the accuracy level and evaluating the initial model accuracy and retraining the model to improve the accuracy (Hsieh: [Fig. 13] [0092]-[0094]).
The motivations to combine the above mentioned references are discussed in the rejection of claim 18, and incorporated herein.


Response to Amendment
Applicant's arguments filed 02/02/2021 have been fully considered by the examiner but does not find them persuasive for at least the following reasons: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) 
Applicant's arguments with respect to the 35 U.S.C. § 112(b) rejection on page 8-9. Examiner withdraws the previous112 (b) rejection regarding the canceled claim 9 in-light of the new (amended) claims.
Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 9-10. 
In response to the applicant argument regarding claims 1-4, 7, 9-12, and 15-17 that “neither Moore nor Hsieh, alone nor in combination, teach, disclose or suggest the elements of claim 1”, as recited,  Examiner disagree as the applicant argument is directed to features that were not entered in the office action. Moreover, the Examiner has cited a new reference “Miyamoto” teaching the new amended claims. Other features of the amended claim(s) were cited by the references in record.
In response to the applicant argument regarding claims 18-20 that “neither Moore nor Hsieh, alone nor in combination, teach, disclose or suggest the elements of claim 18. Nemati fails to cure these deficiencies, alone or in combination with the cited references”, as recited, Examiner disagree as the applicant argument is directed to features that were not entered in the office action. Moreover, the Examiner has cited a new reference “Miyamoto” teaching the new amended claims. Other features of the amended claim(s) were cited by the references in record.
In response to the applicant argument regarding claims 5-6 and 13-14 that “neither Moore nor Hsieh, alone nor in combination, teach, disclose or suggest the elements of claim 18. Krupnik fails to cure these deficiencies, alone or in combination with the cited references”, as recited, Examiner disagree as the applicant argument is directed to claims that are dependent of a rejected Independent claim 1. Moreover, the Examiner has cited the rejection of the claims as disclosed by the reference in records. No further argument by the Applicant is disclosed regarding the mentioned claims.



Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
Hattori et al.	 (US 2018/0053296)	“cytologic diagnosis support apparatus, cytologic diagnosis support method, remote diagnosis support system, service providing system, and image processing method”
The reference is relevant since it discloses classifying lesions from an image data and provide information to learning model to be used for diagnosis of a patient images.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284.  The examiner can normally be reached on M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.M.E./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bennett et al., (US2019/0333636A1) [0083]; Grudic et al. (US2011/0282169A1) [0082];
        2 Byham et al. (US20140095269) [0022], [0043]; Hoffman et al. (US 2014/0358576) [0069], [0074]